Citation Nr: 9901029	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  93-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from April 1967 to 
September 1968 and from July 1977 to February 1978.

This appeal arose from a November 1992 rating action of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed by a rating 
action issued in June 1993. In May 1995, this case was 
remanded to the RO for additional development.  In June 1998, 
a rating action was issued which continued to deny service 
connection for PTSD.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Initially, a review of the record supports a finding that the 
veteran was engaged in combat.  His DD-214 indicated that his 
military occupation specialty was light weapons infantryman.  
Significantly, he received the Combat Infantrymans Badge 
(CIB).  The service medical records also indicated that he 
experienced a gunshot wound to the left leg in May 1968.  
This evidence clearly demonstrates that the veteran was 
engaged in combat, and has presented sufficient evidence of 
exposure to an inservice stressor, without the need for 
further corroboration.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

A review of the record also revealed that the veteran was 
diagnosed with PTSD by a private examiner in January and 
February 1992.  However, a VA examination conducted in August 
1992 did not diagnose this disorder.  Rather, the diagnoses 
were alcohol dependence and a personality disorder, not 
otherwise specified.  Clearly, this diagnostic conflict must 
be resolved prior to a final determination of the veterans 
claim.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
remanded to the RO for the following:

1.  The RO should afford the veteran a 
complete VA psychiatric examination.  
This examination should include all 
appropriate psychological studies, to 
include, but not limited to, an MMPI.  
The examiner should provide a definitive 
diagnosis, relying upon the criteria as 
set forth in the American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., 
revised 1994) (DSM-IV).  If PTSD is 
diagnosed, the examiner should indicate 
whether there is a link between the 
current symptomatology and the claimed 
inservice stressor.  The claims folder 
must be made available to the examiner 
prior to the examination so that the 
veterans entire history can be taken 
into consideration, and the examiner is 
asked to indicate in the report that 
she/he has reviewed the claims file.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
